               Case 18-12635-LSS         Doc 85     Filed 11/20/18      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                        )
                                              )       Case No. 18-12635-LSS
DAVID’S BRIDAL, INC.                          )
                                              )       Chapter 11
                       Debtors.               )
                                              )
                                              )

                            NOTICE OF APPEARANCE AND
                          REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Belden Park Delaware, LLC (“Landlord”), hereby appears

by its counsel, Meyers, Roman, Friedberg & Lewis (“Meyers Roman”) and requests that the

undersigned attorneys be added to the official mailing matrix and service lists in these cases.

Landlord requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and sections 342 and

1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or required to be

given in this chapter 11 case, including but not limited to, all notices (including those required by

Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules, statement,

chapter 11 plans, disclosure statements, and all other matters arising herein or in any related

adversary proceeding, be given and served upon Landlord through service upon Meyers Roman

as set forth below:

                       David M. Neumann (0068747)
                       dneumann@meyersroman.com
                       Meyers, Roman, Friedberg & Lewis LPA
                       28601 Chagrin Blvd., Suite 600
                       Cleveland, OH 44122
                       Telephone: (216) 831-0042
                       Fax: (216) 831-0542

         PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
               Case 18-12635-LSS         Doc 85      Filed 11/20/18     Page 2 of 2



the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers files in this case, whether form or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the above-captioned cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE, that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive

landlord’s: (i) right to have a final order in non-core matters entered only after de novo review by

a United States District Court Judge; (ii) right to trial by jury in any proceeding so triable herein

or in any case, controversy or proceeding related hereto; (iii) right to have the reference

withdrawn by the United States Court in any matter subject to mandatory or discretionary

withdrawal; or (iv) other right, claims, actions, defenses, setoffs or recoupments to which

Landlord is or may be entitled to under agreements, in law, or equity all of which rights, claims,

actions, defenses, setoffs, and recoupments are hereby expressly reserved.


Date: November 20, 2018

                                                      /s/ David M. Neumann
                                                      David M. Neumann (Ohio No. 0068747)
                                                      dneumann@meyersroman.com
                                                      Meyers, Roman, Friedberg & Lewis
                                                      28601 Chagrin Blvd., Suite 500
                                                      Cleveland, Ohio 44122
                                                      Telephone: 216-831-0042
                                                      Fax: 216-831-0542

                                                      Counsel for Belden Park Delaware, LLC




                                                 2
